[Cite as In re R.G.L., 2015-Ohio-5202.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                          BUTLER COUNTY




IN THE MATTER OF:                               :
                                                       CASE NOS. CA2015-08-163
                 R.G.L.                         :                CA2015-08-165

                                                :              DECISION
                                                                12/14/2015
                                                :

                                                :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                             Case No. JN2014-0109



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, OH 45011-6057, for plaintiff-appellee

Mary Lou Kusel, 6 South Second Street, Hamilton, Ohio 45011, Guardian Ad Litem

Heather A. Felerski, P.O. Box 181342, Fairfield, Ohio 45018, for appellant, A.L.-P.

Amy R. Ashcraft, P.O. Box 172, Seven Mile, Ohio 45062, for appellant, R.P.-C.



        Per Curiam.

        {¶ 1} This cause came on to be considered upon notices of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Butler County Court of Common Pleas, Juvenile Division, and upon the briefs filed by

appellants' counsel.
                                                                        Butler CA2015-08-163
                                                                               CA2015-08-165

       {¶ 2} Counsel for appellant, A.L.-P., and counsel for appellant, R.P.-C., have each

filed briefs with this court pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396

(1967), which (1) indicate that a careful review of the record from the proceedings below fail

to disclose any errors by the trial court prejudicial to the rights of appellants upon which an

assignment of error may be predicated; (2) list a combined two potential errors "that might

arguably support the appeal," Anders at 744; (3) request that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellants' constitutional rights; (4) request permission to withdraw as

counsel for appellants on the basis that the appeals are wholly frivolous; and (5) certify that a

copy of the brief and motion to withdraw have been served upon appellants.

       {¶ 3} Having allowed appellants sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellants' rights in the proceedings in the trial court. The motions of counsel for appellants

requesting to withdraw as counsel are granted, and these appeals are dismissed for the

reason that they are wholly frivolous.


       S. POWELL, P.J., RINGLAND and HENDRICKSON, JJ., concur.




                                             -2-